Case 1:20-cv-01492-KLM Document 1 Filed 05/26/20 USDC Colorado Page 1 of 12




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLORADO


FUEL AUTOMATION STATION, LLC,

             Plaintiff,                        Case No.:
v.

FRAC SHACK, INC,

             Defendant.
                                       /


                                  COMPLAINT

      NOW COMES Plaintiff Fuel Automation Station, LLC (“FAS”), by and

through its attorneys, for its Complaint against Defendant Frac Shack, Inc. (“Frac

Shack”) states as follows:

      This action seeks to enforce a settlement agreement that ended a patent

infringement lawsuit in the United States District Court for the District of Colorado

in July 2019. The parties agreed to



      I.     The Parties

      1.     Plaintiff FAS is a limited liability company organized and existing

under the laws of Michigan with a principal office at 24501 Ecorse Road, Taylor,

MI, 48180.



                                           1
Case 1:20-cv-01492-KLM Document 1 Filed 05/26/20 USDC Colorado Page 2 of 12




      2.     Defendant Frac Shack is a Canadian company organized and existing

under the laws of Canada with a principal office at #136, 25901—114 Ave.,

Acheson, Alberta, T7X 6E2, Canada.

      II.    Basis for Jurisdiction and Venue

      3.     FAS is organized under the laws of the State of Michigan and has its

principal place of business in the State of Michigan.

      4.     FAS is comprised of one member, Simon Group Holdings I, LLC,

organized under the laws of the State of Michigan and has its principal place of

business in the State of Michigan.

      5.     Frac Shack is a citizen of a foreign state. Frac Shack is incorporated

under the laws of Canada and has its principal place of business in Canada.

      6.     FAS and Frac Shack agreed in the underlying settlement agreement

forming the basis for this claim, discussed below,




      7.     Jurisdiction is proper in this Court, pursuant to 28 U.S.C. § 1332

because the amount in controversy exceeds $75,000.00 exclusive of interest or

costs and Plaintiff’s member resides in the state of Michigan, and Defendant is a




                                          2
Case 1:20-cv-01492-KLM Document 1 Filed 05/26/20 USDC Colorado Page 3 of 12




Canadian entity, resides in Canada, and has its principal place of business in

Canada.

      8.     Venue is proper pursuant to the parties’ agreement that the United

States District Court for the District of Colorado shall have exclusive jurisdiction

over any action to enforce, modify, or invoke the agreement and this being a claim

of enforcement of the agreement. Moreover, Frac Shack has a place of business in

Denver, Colorado at 999-18th Street, Suite 3400S.

      III.   Background

      9.     FAS manufactures and provides services related to an automated frac

fuel delivery system known as the Fuel Automation Station (“FAS Equipment”).

      10.    The FAS Equipment is engineered to fuel multiple pieces of fracking

equipment simultaneously, boosting operational efficiency while eliminating spills,

hazards and downtime.

      11.    On September 9, 2016, Frac Shack sued FAS in the United States

District Court for the District of Colorado alleging patent infringement for FAS’s

activity related to the FAS Equipment.

      12.    On July 24, 2018, Frac Shack also sued FAS in the United States

District Court for the Southern District of Texas alleging patent infringement of a

second patent for FAS’s activity related to the FAS Equipment.




                                          3
Case 1:20-cv-01492-KLM Document 1 Filed 05/26/20 USDC Colorado Page 4 of 12




      13.    FAS alleged that it did not infringe either patent and that both patents

were invalid.

      14.    On July 13, 2019, the parties entered into a confidential, written

settlement agreement (“the Agreement”) (Exhibit 1), in which the parties reached a

complete settlement of the patent infringement lawsuits that had been pending in

the United States District Courts for the District of Colorado and the Southern

District of Texas.

      15.    Per the agreement, FAS



      16.    In exchange, Frac Shack



      17.    Per the Agreement,




      18.    The Agreement provides in relevant part that




                                          4
Case 1:20-cv-01492-KLM Document 1 Filed 05/26/20 USDC Colorado Page 5 of 12




      19.    The Agreement provides that,




      A. Frac Shack - KVA Lawsuit

      20.    On March 5, 2020, FAS entered into an agreement with Ovintiv

Canada ULC to sell goods and services related to the FAS Equipment and

including all necessary labor, supervision, equipment, materials, transportation,

and other incidentals.

      21.    FAS then subcontracted services of the operation of the FAS

Equipment to be used on the Ovintiv site by hiring KVA Fuel Services Ltd.

(“KVA”) to operate the FAS Equipment.

      22.    On March 24, 2020, Frac Shack and its wholly owned subsidiary sued

KVA in Canada for alleged patent infringement of Canadian Patent No. 2,693,567

related to KVA’s operation of the FAS Equipment on Ovtiniv’s well site.

      23.    Canadian Patent No. 2,693,567 is related through priority claims to

U.S. Patent Nos. 9,346,662 and 10,029,906.

      24.    On information and belief, as a result of Frac Shack’s Canadian

lawsuit, KVA intends to seek to join FAS as a defendant in the Canadian lawsuit.

      25.    FAS has contacted Frac Shack’s Canadian counsel and has given Frac

Shack notice regarding this dispute, but no resolution could be achieved.

                                         5
Case 1:20-cv-01492-KLM Document 1 Filed 05/26/20 USDC Colorado Page 6 of 12




      B. Unfounded Threats against Prospective FAS Customers

      26.   Frac Shack has engaged in similar conduct in the United States by

threatening actual and prospective customers of FAS with patent litigation.

      27.   FAS entered into an agreement to lease FAS Equipment to REV

Energy Services, LLC (“REV Frac”).

      28.   Frac Shack and its attorneys called REV Frac on May 20, 2020 and

threatened to sue REV Energy Services if they leased FAS Equipment from FAS.

      29.   As a result of this call, REV Frac decided not to lease FAS Equipment

from FAS.

      30.   Frac Shack’s threats against REV Frac were based on alleged patent

infringement by FAS Equipment.

      31.   Frac Shack, through the Agreement,



      32.

Frac Shack cannot sue any downstream customers, lessees, or users, including

REV Frac, or infringement of the patents named in the settlement agreement for

using the FAS Equipment.

      33.   On information and belief, Frac Shack has made, continues to make,

and intends to make additional, similar threats toward other potential FAS

Equipment customers in the United States.


                                         6
Case 1:20-cv-01492-KLM Document 1 Filed 05/26/20 USDC Colorado Page 7 of 12




     IV.   Count I – Declaratory Judgment that Frac Shack Cannot Sue
           FAS’s U.S. Users or Customers Based on Patent Infringement

     34.   FAS incorporates all preceding paragraphs as if set forth fully herein.

     35.   FAS and Frac Shack entered into a written contract that




     36.   FAS performed all obligations of the Agreement.

     37.   The Agreement




     39.   Per the Agreement,




     40.   Per the Agreement,




                                       7
Case 1:20-cv-01492-KLM Document 1 Filed 05/26/20 USDC Colorado Page 8 of 12




      41.    Frac Shack

            against REV or any other customer, lessee, or user of FAS Equipment



      42.    Frac Shack has threatened a prospective lessee of FAS for patent

infringement of one of the patents set forth in the Agreement.

      43.    That prospective lessee decided not to lease FAS Equipment from

FAS based on Frac Shack’s threats.

      44.    On information and belief, Frac Shack is making similar threats to

other potential customers.

      45.    As a result of the facts described in the foregoing paragraphs, an

actual controversy of sufficient immediacy exists between the Parties, as a result of

Frac Shack’s threat to sue of FAS’s prospective lessee for patent infringement.

      46.    As a result of Frac Shack’s unsupported and improper threats, FAS is

entitled to a declaration and judgment by this Court that



                                                                     such that Frac

shack cannot sue any customers, lessees, or users of that FAS Equipment.

      V.     Count II - Breach of Covenant Not To Sue Clause Due to
             Exhaustion of Frac Shack’s Patent Rights

      47.    FAS incorporates all preceding paragraphs as if set forth fully herein.



                                          8
Case 1:20-cv-01492-KLM Document 1 Filed 05/26/20 USDC Colorado Page 9 of 12




      48.   Once FAS agreed to provide FAS Equipment and related services to

Ovintiv,

      49.   Under the theory of patent exhaustion, the FAS Equipment utilized

pursuant to the contract between FAS and Ovintiv is protected from a patent

infringement claim by Frac Shack.




      52.   In the Agreement,



      53.   Downstream operators of the FAS Equipment provided to Ovintiv

cannot be liable to Frac Shack



      54.   Frac Shack breached                           when it sued KVA, a

downstream operator of the FAS Equipment that FAS provided to Ovtintiv.

      55.   Frac Shack’s breach is material. Frac Shack’s suit of KVA is

negatively affecting FAS’s relationships with its customers and business partners.

      56.   FAS contracted for




                                         9
Case 1:20-cv-01492-KLM Document 1 Filed 05/26/20 USDC Colorado Page 10 of 12




      57.




      58.      Moreover, FAS has been informed that FAS will be joined into a

foreign legal proceeding as a result of Frac Shack’s lawsuit against KVA thereby

resulting in



      59.      FAS has incurred substantial and continuing damages as a result of

Frac Shack’s breach in an amount to be determined at trial, including incidental

and consequential damages.



      VI.      Count III - Breach of Covenant Not to Sue Due to Engaging FAS
               Via KVA Relationship

      60.      FAS incorporates all preceding paragraphs as if set forth fully herein.




      62.      Frac Shack breached the Agreement by violating




      63.      KVA was acting on behalf of FAS and therefore its operation of the

FAS Equipment is covered under the covenant not to sue.
                                           10
Case 1:20-cv-01492-KLM Document 1 Filed 05/26/20 USDC Colorado Page 11 of 12




      64.      Moreover, since KVA intends to join FAS as a party into the

Canadian lawsuit, Frac Shack’s suit in Canada has, at a minimum,



      65.      Frac Shack’s breach is material. Frac Shack’s suit of KVA is

negatively affecting FAS’s relationships with its customers and business partners.

      66.      FAS contracted for



      67.




      68.      Moreover, FAS has been informed that FAS will be joined into a

foreign legal proceeding as a result of Frac Shack’s lawsuit against KVA thereby

resulting in



      69.      FAS has incurred substantial and continuing damages as a result of

Frac Shack’s breach in an amount to be determined at trial, including incidental

and consequential damages.




                                          11
Case 1:20-cv-01492-KLM Document 1 Filed 05/26/20 USDC Colorado Page 12 of 12




                            PRAYER FOR RELIEF

      WHEREFORE, Plaintiff FAS respectfully requests that the Court enter a

judgment in its favor and against Defendant Frac Shack as follows:

      A. A declaration that FAS’s sale or lease of FAS Equipment to a customer,
         lessee, or other user

                                            and

      B. An award to FAS to compensate FAS for Frac Shack’s breach of the
         Agreement including, but not limited to, monetary damages, plus costs
         and attorney fees, and allowable interest; and

      C. An Order instructing Frac Shack and Frac Shack International to dismiss
         the Canadian lawsuit against KVA; and

      D. An award to FAS of any other and further relief that this Court deems
         just.


      Dated: May 26, 2020            /s/ Steven Susser
                                     Steven Susser
                                     Alex Szypa
                                     CARLSON, GASKEY & OLDS, PC
                                     400 W. Maple Rd., Suite 350
                                     Birmingham, MI 48009
                                     Telephone: (248) 988-8360
                                     Facsimile: (248) 988-8363
                                     ssusser@cgolaw.com
                                     aszypa@cgolaw.com

                                     Attorneys for Plaintiff Fuel Automation
                                     Station, LLC




                                       12
